                                              Case 19-50102-gs             Doc 571       Entered 04/10/19 12:51:46    Page 1 of 2




                                        1   BRETT A. AXELROD, ESQ.                                         Electronically Filed April 10, 2019
                                            Nevada Bar No. 5859
                                        2   AMANDA A. HUNT, ESQ.
                                            Nevada Bar No. 12644
                                        3   FOX ROTHSCHILD LLP
                                        4   1980 Festival Plaza Drive, Suite 700
                                            Las Vegas, Nevada 89135
                                        5   Telephone: (702) 262-6899
                                            Facsimile: (702) 597-5503
                                        6   Email: baxelrod@foxrothschild.com
                                                   ahunt@foxrothschild.com
                                        7
                                            Counsel for Xtreme Manufacturing and
                                        8   Ahern Rentals, Inc.

                                        9
                                                                            UNITED STATES BANKRUPTCY COURT
                                       10
                                                                                       DISTRICT OF NEVADA
                                       11
                                             In re                                                   Case No. BK-19-50102-btb
1980 Festival Plaza Drive, Suite 700




                                       12                                                            Chapter 11
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                     DOUBLE JUMP, INC.,                              Proposed Joint Administration with
          (702) 262-6899




                                       13
                                       14                                           Debtor.            19-50103-     Dora Dog Properties, LLC
                                                                                                       19-50104-     Dog Blue Properties, LLC
                                       15                 Affects ALL Debtors                          19-50105-     Brandy Boy Properties, LLC
                                                          Affects Double Jump, Inc.                    19-50106-     475 Channel Road, LLC
                                       16                 Affects Dora Dog Properties, LLC
                                                                                                       19-50108-     Park Road, LLC
                                                                                                       19-50109-     140 Mason Circle, LLC
                                       17                 Affects Dog Blue Properties, LLC
                                                                                                       19-50130-     DC Solar Solutions, Inc.
                                                          Affects Brandy Boy Properties, LLC           19-50131-     DC Solar Distribution, Inc.
                                       18                 Affects 475 Channel Road, LLC
                                                          Affects Park Road, LLC
                                       19                 Affects 140 Mason Circle, LLC              VERIFIED STATEMENT OF FOX
                                                          Affects DC Solar Solutions, Inc.           ROTHSCHILD LLP PURSUANT TO
                                       20
                                                          Affects DC Solar Distribution, Inc.        FEDERAL RULE OF BANKRUPTCY
                                       21                 Affects DC Solar Freedom, Inc.             PROCEDURE 2019
                                       22
                                       23
                                       24            Fox Rothschild LLP (“Fox”) hereby submits the following verified statement pursuant to

                                       25   Rule 2019 of the Federal Rules of Bankruptcy Procedure:

                                       26            1.        Entities Represented:

                                       27                      Fox has been engaged as counsel to represent the following multiple creditors (the

                                       28   “Creditors”) in connection with the above-captioned cases.
                                                                                             1
                                            Active\92526258.v1-4/10/19
                                              Case 19-50102-gs              Doc 571     Entered 04/10/19 12:51:46      Page 2 of 2




                                        1                         a. Xtreme Manufacturing, LLC
                                                                     1401 Mineral Avenue
                                        2                            Las Vegas, NV 89106
                                        3
                                                                  b. Ahern Rentals, Inc.
                                        4                            1401 Mineral Avenue
                                                                     Las Vegas, NV 89106
                                        5
                                        6           2.       Nature and Amount of Interest:
                                        7                         a. Xtreme Manufacturing: is an unsecured creditor of DC Solar Solutions, Inc.
                                        8                                holding a claim in the estimated amount of $1,156,624.00.
                                        9                         b. Ahern Rentals: is an unsecured creditor of DC Distribution, Inc. holding a
                                       10                                claim in the estimated amount of $1,192,310.75.

                                       11           3.       Terms of Employment:
1980 Festival Plaza Drive, Suite 700




                                       12           Fox Rothschild is employed by the parties listed in paragraph 1 above pursuant to a formal
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   written retention agreement at Fox Rothschild’s hourly rates.

                                       14           4.       Fox Rothschild does not hold any claims against or interest in the above-captioned

                                       15   Debtor.

                                       16           5.       Fox Rothschild reserves the right to revise, supplement, and/or amend this verified

                                       17   statement as may be appropriate or necessary

                                       18           Dated this 10th of April, 2019.
                                                                                             FOX ROTHSCHILD LLP
                                       19
                                       20                                                    By       /s/Brett A. Axelrod
                                                                                                BRETT A. AXELROD, ESQ.
                                       21                                                       Nevada Bar No. 5859
                                                                                                AMANDA A. HUNT, ESQ.
                                       22                                                       Nevada Bar No. 12644
                                                                                                1980 Festival Plaza Drive, Suite 700
                                       23                                                       Las Vegas, Nevada 89135
                                                                                             Counsel for Xtreme Manufacturing and
                                       24                                                    Ahern Rentals, Inc.
                                       25
                                       26
                                       27
                                       28
                                                                                                   2
                                            Active\92526258.v1-4/10/19
